Citation Nr: 1303427	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for asthma.
 

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision that, in pertinent part, denied service connection for peripheral neuropathy of both the right upper extremity and the left upper extremity; and denied service connection for asthma.  The Veteran timely appealed.

In November 2011, the Veteran testified during a video conference hearing before the undersigned.  In February 2012, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2012, VA's Appeals Management Center (AMC) granted service connection for hypertension, and assigned an initial zero percent (noncompensable) evaluation, effective March 19, 2007.  As the record, to date, reflects no disagreement with either the initial rating or the effective date assigned, it appears that the AMC's grant of service connection has resolved that matter, and it is no longer before the Board.

The issue of service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right upper extremity was not present during active service or within the first post-service year, and is not otherwise related to service or to a service-connected disability.

2.  Peripheral neuropathy of the left upper extremity was not present during active service or within the first post-service year, and is not otherwise related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by service, is not proximately due to or the result of a service-connected disability, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service, is not proximately due to or the result of a service-connected disability, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an April 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the April 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation). The United States Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, including neurological disorders, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012). 

The Veteran contends that his peripheral neuropathy of both the right upper extremity and the left upper extremity is secondary to his service-connected diabetes mellitus.  

In this case, there is no competent evidence of peripheral neuropathy in service or within the first post-service year.  The Veteran did not report peripheral neuropathy at the time of his separation examination from active service in May 1968 or until many years after service.  Records show that the Veteran was first diagnosed with diabetes mellitus in 1985.  The report of a February 2008 VA examination includes an assessment of peripheral neuropathy affecting the small distal nerve fibers in both of the Veteran's lower extremities; and an opinion that the peripheral neuropathy is at least as likely as not secondary to the Veteran's diabetes mellitus.  The February 2008 examiner found no evidence of peripheral neuropathy in the Veteran's upper extremities related to his diabetes mellitus.  

The report of a December 2009 VA examination reflects that the Veteran's functioning ability of his upper extremities-for purposes of feeding, dressing, bathing, shaving, and toileting-was normal.

In January 2010, the Veteran contended that he has numbness and tingling in his upper extremities that is secondary to his service-connected diabetes mellitus.  In November 2011, the Veteran testified that he has tingling in both hands.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

During a May 2012 VA examination, the Veteran reported having problems with tingling starting in the shins and radiating up the legs and to the back; and up the back and to the neck; and from the neck down both arms.  He reportedly started medications two years ago, which helped with decreasing pain and tingling; and that he did have flare-ups of tingling day or night without reason.  The examiner noted that the Veteran had been diagnosed with cervical radiculopathy at least since July 2007; and that a VA examiner in February 2008 detected no findings of peripheral neuropathy of the upper extremities.  Current symptoms included mild paresthesias and/or dysesthesia of both upper extremities.  Sensory testing for light touch was normal.  The diagnosis was peripheral neuropathy.  These records document a current disability for VA purposes.

Following examination in May 2012, the examiner opined that the Veteran clearly has a cervical radiculopathy with cervical pain and radiation into all extremities, due to degenerative disc disease.  The examiner also opined that there is no objective evidence on examination of either sensory or motor neuropathy.  The examiner noted that the Veteran already is service-connected for peripheral neuropathy; and that there had been no worsening of symptoms, but rather improvement with medication.  The examiner opined that it is unlikely that the Veteran's nerve disorder of the upper extremities is due to, or in any way aggravated by active service or by a service-connected disability, including diabetes mellitus.

Private treatment records, received in June 2012, include assessments of chronic cervicalgia with radicular symptoms of upper extremities in 2007.

The Board finds the May 2012 opinion to be persuasive in finding that the Veteran's peripheral neuropathy of both upper extremities was more likely a cervical radiculopathy due to degenerative disc disease, rather than related to his service-connected diabetes mellitus.  The onset of the Veteran's peripheral neuropathy of both upper extremities was in 2007, more than two decades after the Veteran's discharge from active service.  The examiner also specifically contemplated both causation and aggravation in rendering an opinion.

Following the Board's February 2012 remand, the Veteran underwent a VA examination in May 2012 for purposes of determining the nature and etiology of any currently diagnosed nerve disorder of the upper extremities.  The examiner reviewed the claims file, and noted the Veteran's medical history of a cervical radiculopathy with cervical pain and radiation into all extremities.  The examiner noted that the examination was not compatible with a sensory peripheral polyneuropathy.

The Board finds the May 2012 examiner's opinion to be persuasive in finding that the current peripheral neuropathy of both upper extremities was unlikely due to or in any way aggravated by active service or by a service-connected disability, including diabetes mellitus. Hence, the Board finds the May 2012 opinion is factually accurate, fully articulated, and contains sound reasoning. Therefore, the May 2012 opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is more than two decades after active service with no competent evidence that it is in any way related to active service.

While the Veteran is competent to testify as to his symptomatology, the Board finds statements made directly to health care providers during the course of treatment to be inherently more credible than those offered years later in support of a claim for monetary benefits.  

While the Veteran contends that his peripheral neuropathy of both upper extremities had worsened due to his diabetes mellitus, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying peripheral neuropathy, or to identify that a disability such as peripheral neuropathy is related to his service-connected diabetes mellitus.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity, secondary to diabetes mellitus.  On this matter, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the right upper extremity secondary to diabetes mellitus is denied.

Service connection for peripheral neuropathy of the left upper extremity secondary to diabetes mellitus is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Asthma 

In May 2007, the Veteran contended that the onset of his shortness of breath was since he returned home from Vietnam.  He contended that he had breathing problems in active service, and that he exhibited the same symptoms now.  He reportedly was sent back to the barracks from the field during advanced training (AIT) because of breathing problems.  In July 2008, another service-member confirmed that the Veteran developed a severe cough during AIT.  Pulmonary function testing in March 2011 was consistent with some degree of emphysema.

In November 2011, the Veteran testified that he was taken off of patrol duty at night in Vietnam because of his cough.  He testified that he was exposed to Agent Orange and other chemicals in Vietnam, and had ingested a lot of smoke from the fuel tank fires on base.  The Veteran also testified that he was within a quarter mile from an area hit with napalm.
  
In March 2012, the Veteran reported that exposure to smoke and fumes from the burning of JP4 fuel in big tanks during enemy attacks in Vietnam also caused him to cough and choke.  One of the Veteran's treating physicians, in March 2012, noted an increased risk of respiratory disorders with Agent Orange exposure; and noted the Veteran's long history of smoking.    

While the Veteran underwent a VA examination in May 2012, the examiner at that time did not consider the Veteran's lay statements as to his presumed exposure to Agent Orange and his reported exposure to chemicals, smoke, and fumes from fuel fires in Vietnam.
 
Here again, the Veteran has contended that his asthma was caused by, or is a result of, his presumed exposure to Agent Orange in active service.  The Veteran served in Vietnam from October 1966 to October 1967.

Service treatment records do not reflect any treatment for asthma or for other respiratory problems.

The post-service records first show the onset of asthma in 1987.

Under these circumstances, the Board finds that an addendum from the May 2012 examiner (or from a suitable substitute) is needed to determine whether the Veteran has current asthma that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The May 2012 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum expressing an opinion as to:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current asthma is the result of disease or injury incurred or aggravated during service, to specifically include (a) exposure to smoke, fumes, and chemicals from the burning of JP4 fuel in big tanks in Vietnam-as reported by the Veteran; (b) the Veteran's presumed in-service exposure to herbicides; or (c) other incidents of active service, as reported by the Veteran.

The examiner should provide a rationale for opinions offered.  The examiner should reconcile any opinion with the service treatment records; any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran's claims file, to include a copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


